DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 May 2022 has been entered.

Claim Objections
Claim 15 is objected to because “sensors” (l. 4) should be amended to read   - - sensor - -. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 3-7, 10-12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Euliano et al. (US 2014/0200538 A1).
Regarding claim 14, Euliano et al., herein Euliano, discloses a self-transmitting sensor (10a; fig. 2) comprising: a ribbon sensor (26, 28, 20) which generates electromotive forces on its own, comprising: a first conductive line (26) including a first metal portion formed of a first metal (conductive leads 26 and 28 include metal portions made of different metals such as silver and zinc; ¶ [0062]); a second conductive line (28) including a second metal portion formed of a second metal being different from the first metal (¶ [0062]), the second conductive line (28) being placed parallel to the first conductive line (26), being shaped in a ribbon shape together with the first conductive line (conductive leads 26 and 28 are parallel to each other on substrate 20 and together are shaped in a ribbon shape; figs. 2 and 3); and an IC tag (30) including an electricity-storing element (integrating capacitor; ¶ [0081]), which stores electricity generated by and received from the ribbon sensor (the integrating capacitor stores electricity generated by galvanic cell 24; ¶ [0081]), and a transmitting element (32), wherein the transmitting element (32) is intermittently activated by the electricity stored in the electricity-storing element (antenna 32 is intermittently activated when electricity generated by galvanic cell 24 and stored in the integrating capacitor reaches a threshold; ¶ [0081]), wherein an amount of the electricity received by the electricity-storing element (integrating capacitor) from the ribbon sensor (10a) is less than an amount of electricity to continuously activate the transmitting element (an amount of electricity received by the integrating capacitor from sensor 10a is less than an amount of electricity to continuously activate antenna 32, therefore, the “integrate and fire” transmission technique is used; ¶¶ [0079-0080]).  
Regarding claims 3-7, Euliano discloses wherein the first metal of the ribbon sensor (10a) is on selected from zinc and zinc-based metal and wherein the second metal of the ribbon sensor is one selected from silver and silver-based metal (the respective metals in conductive leads 26 and 28 may be zinc and silver; ¶ [0062]); wherein the first conductive line (26) of the ribbon sensor (10a) is formed of one selected from zinc and zinc-based metal (zinc; ¶ [0062]); wherein the first conductive line (26) of the ribbon sensor (10a) is formed of a fiber (film) having zinc or zinc-based metal deposited on a surface of the fiber (the metals for conductive leads 26 and 28 may be formed by vapor deposition onto a film; ¶ [0063]); wherein the second conductive line (28) of the ribbon sensor (10a) is formed of one selected from silver and silver-based metal (¶ [0062]); wherein the second conductive line (28) of the ribbon sensor (10a) is formed of a fiber (film) having silver or silver-based metal deposited on a surface of the fiber (the metals for conductive leads 26 and 28 may be formed by vapor deposition onto a film; ¶ [0063]). 
Regarding claims 10-12, Euliano discloses wherein exposed portions of the first and second conductive lines (26, 28) of the ribbon sensor (10a) are provided on a ribbon (substrate 20 of sensor 10a is a narrow strip of bendable material and is therefore, a ribbon; fig. 15); wherein the ribbon sensor (10a) further comprises a connection plug provided at one or both ends of the first conductive line (at least a connection between conductive lead 26 and integrated circuit 30 is a connection plug; fig. 2); wherein the ribbon sensor (10a) further comprises a connection plug provided at one or both ends of the second conductive line (at least a connection between conductive lead 28 and integrated circuit 30 is a connection plug; fig. 2).
Regarding claims 15-17, Euliano discloses a detection system (fig. 18) comprising: the self-transmitting sensor (10); a relay (202) installed within a range reachable by signals transmitted from the self-transmitting sensors (transceiver 202 is installed within a range reachable by signals 208 transmitted from sensor 10); and a receiver (206) configured to receive the signals from the relay (computer system 206 receives signals from transceiver 202; fig. 18); wherein the detection system detects water leakage (sensor 10a may detect leakage of various fluids such as juice and urine which include water; ¶ [0068]); a water leakage detection system for structures (sensor 10a may detect leakage in various structures such as diaper 220 or fluid bag 400; figs. 18 and 23), wherein its ribbon sensor (10a) is placed in locations for presenting water leakage risks in a structure (sensor 10a is placed in locations of diaper 220 or fluid bag 400 that present leakage risks; figs. 18 and 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al. (US 2014/0200538 A1) in view of Park et al. (US 2019/0353550 A1).
Regarding claims 2 and 9, Euliano discloses the invention as set forth above.
Although Euliano discloses the ribbon sensor (10a) on a substrate (20), it is silent on the conductive lines of the ribbon sensor (10a) being embedded in a nonconductive woven fabric.
Park et al., herein Park, teaches conductive lines (conductive copper monofilaments) of a sensor are embedded in a nonconductive woven fabric (conductive copper monofilaments are embedded in mesh 10 which is woven; fig. 1); wherein the woven fabric (10) of the sensor is made of polyethylene terephthalate fibers (mesh 10 includes nonconductive woven PET yarn; ¶ [0061]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Euliano with the nonconductive woven fabric of Park to provide a flexible substrate for the sensor that allows it to tightly bond around a structure while accommodating stress and movement without damage (Park, ¶ [0062]). 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euliano et al. (US 2014/0200538 A1) in view of Okamura et al. (JP 10-062290 A).
Regarding claim 8, Euliano discloses the invention as set forth above.
Euliano is silent on the conductive lines being twisted wires.
Okamura et al., herein Okamura, teaches first and second conductive lines (2a, 2b) of a water leakage sensor are twisted wires (sensor wires 2a and 2b are formed from a plurality of twisted wires; Abstract, Solution).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Euliano with the twisted wire structure of Okamura to obtain a sensor wire having high endurance that is deformable (Okamura, Abstract).

Response to Arguments
Applicant’s arguments filed 28 December 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The new grounds of rejection set forth above is based on Euliano et al. from the patent family of WO 2013/013197 A1 cited in the IDS filed 12 May 2022.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852